Exhibit 10.1

 

 

GUARANTEE AGREEMENT

 

by and between

 

FIRST REGIONAL BANCORP

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

Dated as of March 17, 2004

 

 

--------------------------------------------------------------------------------


 

GUARANTEE AGREEMENT

 

This GUARANTEE AGREEMENT (this “Guarantee”), dated as of March 17, 2004, is
executed and delivered by First Regional Bancorp, a California corporation (the
“Guarantor”), and U.S. Bank National Association, a national banking
association, organized under the laws of the United States of America, as
trustee (the “Guarantee Trustee”), for the benefit of the Holders (as defined
herein) from time to time of the Capital Securities (as defined herein) of First
Regional Statutory Trust III, a Connecticut statutory trust (the “Issuer”).

 

WHEREAS, pursuant to an Amended and Restated Declaration of Trust (the
“Declaration”), dated as of the date hereof among U.S. Bank National
Association, not in its individual capacity but solely as institutional trustee,
the administrators of the Issuer named therein, the Guarantor, as sponsor, and
the holders from time to time of undivided beneficial interests in the assets of
the Issuer, the Issuer is issuing on the date hereof those undivided beneficial
interests, having an aggregate liquidation amount of $7,500,000.00 (the “Capital
Securities”); and

 

WHEREAS, as incentive for the Holders to purchase the Capital Securities, the
Guarantor desires irrevocably and unconditionally to agree, to the extent set
forth in this Guarantee, to pay to the Holders of Capital Securities the
Guarantee Payments (as defined herein) and to make certain other payments on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the purchase by each Holder of the Capital
Securities, which purchase the Guarantor hereby agrees shall benefit the
Guarantor, the Guarantor executes and delivers this Guarantee for the benefit of
the Holders.


 


ARTICLE I

 


DEFINITIONS AND INTERPRETATION

 


SECTION 1.1.           DEFINITIONS AND INTERPRETATION. IN THIS GUARANTEE, UNLESS
THE CONTEXT OTHERWISE REQUIRES:


 


(A)           CAPITALIZED TERMS USED IN THIS GUARANTEE BUT NOT DEFINED IN THE
PREAMBLE ABOVE HAVE THE RESPECTIVE MEANINGS ASSIGNED TO THEM IN THIS SECTION
1.1;


 


(B)           A TERM DEFINED ANYWHERE IN THIS GUARANTEE HAS THE SAME MEANING
THROUGHOUT;


 


(C)           ALL REFERENCES TO “THE GUARANTEE” OR “THIS GUARANTEE” ARE TO THIS
GUARANTEE AS MODIFIED, SUPPLEMENTED OR AMENDED FROM TIME TO TIME;


 


(D)           ALL REFERENCES IN THIS GUARANTEE TO “ARTICLES” OR “SECTIONS” ARE
TO ARTICLES OR SECTIONS OF THIS GUARANTEE, UNLESS OTHERWISE SPECIFIED;


 


(E)           TERMS DEFINED IN THE DECLARATION AS AT THE DATE OF EXECUTION OF
THIS GUARANTEE HAVE THE SAME MEANINGS WHEN USED IN THIS GUARANTEE, UNLESS
OTHERWISE DEFINED IN THIS GUARANTEE OR UNLESS THE CONTEXT OTHERWISE REQUIRES;
AND


 


(F)            A REFERENCE TO THE SINGULAR INCLUDES THE PLURAL AND VICE VERSA.

 

“Affiliate” has the same meaning as given to that term in Rule 405 of the
Securities Act of 1933, as amended, or any successor rule thereunder.

 

--------------------------------------------------------------------------------


 

“Beneficiaries” means any Person to whom the Issuer is or hereafter becomes
indebted or liable.

 

“Capital Securities” has the meaning set forth in the recitals to this
Guarantee.

 

“Common Securities” means the common securities issued by the Issuer to the
Guarantor pursuant to the Declaration.

 

“Corporate Trust Office” means the office of the Guarantee Trustee at which the
corporate trust business of the Guarantee Trustee shall, at any particular time,
be principally administered, which office at the date of execution of this
Guarantee is located at 225 Asylum Street, Goodwin Square, Hartford,
Connecticut  06103.

 

“Covered Person” means any Holder of Capital Securities.

 

“Debentures” means the debt securities of the Guarantor designated the Floating
Rate Junior Subordinated Deferrable Interest Debentures due 2034 held by the
Institutional Trustee (as defined in the Declaration) of the Issuer.

 

“Declaration Event of Default” means an “Event of Default” as defined in the
Declaration.

 

“Event of Default” has the meaning set forth in Section 2.4(a).

 

“Guarantee Payments” means the following payments or distributions, without
duplication, with respect to the Capital Securities, to the extent not paid or
made by the Issuer:  (i) any accrued and unpaid Distributions (as defined in the
Declaration) which are required to be paid on such Capital Securities to the
extent the Issuer shall have funds available therefor, (ii) the Redemption Price
to the extent the Issuer has funds available therefor, with respect to any
Capital Securities called for redemption by the Issuer, (iii) the Special
Redemption Price to the extent the Issuer has funds available therefor, with
respect to Capital Securities redeemed upon the occurrence of a Special Event,
and (iv) upon a voluntary or involuntary liquidation, dissolution, winding-up or
termination of the Issuer (other than in connection with the distribution of
Debentures to the Holders of the Capital Securities in exchange therefor as
providedo in the Declaration), the lesser of (a) the aggregate of the
liquidation amount and all accrued and unpaid Distributions on the Capital
Securities to the date of payment, to the extent the Issuer shall have funds
available therefor, and (b) the amount of assets of the Issuer remaining
available for distribution to Holders in liquidation of the Issuer (in either
case, the “Liquidation Distribution”).

 

“Guarantee Trustee” means U.S. Bank National Association, until a Successor
Guarantee Trustee has been appointed and has accepted such appointment pursuant
to the terms of this Guarantee and thereafter means each such Successor
Guarantee Trustee.

 

“Guarantor” means First Regional Bancorp and each of its successors and assigns.

 

“Holder” means any holder, as registered on the books and records of the Issuer,
of any Capital Securities; provided, however, that, in determining whether the
Holders of the requisite percentage of Capital Securities have given any
request, notice, consent or waiver hereunder, “Holder” shall not include the
Guarantor or any Affiliate of the Guarantor.

 

“Indemnified Person” means the Guarantee Trustee, any Affiliate of the Guarantee
Trustee, or any officers, directors, shareholders, members, partners, employees,
representatives, nominees, custodians or agents of the Guarantee Trustee.

 

2

--------------------------------------------------------------------------------


 

“Indenture” means the Indenture dated as of the date hereof between the
Guarantor and U.S. Bank National Association, not in its individual capacity but
solely as trustee, and any indenture supplemental thereto pursuant to which the
Debentures are to be issued to the institutional trustee of the Issuer.

 

“Issuer” has the meaning set forth in the opening paragraph to this Guarantee.

 

“Liquidation Distribution” has the meaning set forth in the definition of
“Guarantee Payments” herein.

 

“Majority in liquidation amount of the Capital Securities” means Holder(s) of
outstanding Capital Securities, voting together as a class, but separately from
the holders of Common Securities, of more than 50% of the aggregate liquidation
amount (including the stated amount that would be paid on redemption,
liquidation or otherwise, plus accrued and unpaid Distributions to the date upon
which the voting percentages are determined) of all Capital Securities then
outstanding.

 

“Obligations” means any costs, expenses or liabilities (but not including
liabilities related to taxes) of the Issuer other than obligations of the Issuer
to pay to holders of any Trust Securities the amounts due such holders pursuant
to the terms of the Trust Securities.

 

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Authorized Officer of such Person. Any Officer’s Certificate delivered
with respect to compliance with a condition or covenant provided for in this
Guarantee shall include:

 

(a)   a statement that the officer signing the Officer’s Certificate has read
the covenant or condition and the definitions relating thereto;

 

(b)   a brief statement of the nature and scope of the examination or
investigation undertaken by the officer in rendering the Officer’s Certificate;

 

(c)   a statement that the officer has made such examination or investigation
as, in such officer’s opinion, is necessary to enable such officer to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(d)   a statement as to whether, in the opinion of the officer, such condition
or covenant has been complied with.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.

 

“Redemption Price” has the meaning set forth in the Indenture.

 

“Responsible Officer” means, with respect to the Guarantee Trustee, any officer
within the Corporate Trust Office of the Guarantee Trustee including any Vice
President, Assistant Vice President, Secretary, Assistant Secretary or any other
officer of the Guarantee Trustee customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.

 

“Special Event” has the meaning set forth in the Indenture.

 

3

--------------------------------------------------------------------------------


 

“Special Redemption Price” has the meaning set forth in the Indenture.

 

“Successor Guarantee Trustee” means a successor Guarantee Trustee possessing the
qualifications to act as Guarantee Trustee under Section 3.1.

 

“Trust Securities” means the Common Securities and the Capital Securities.


 


ARTICLE II


 


POWERS, DUTIES AND RIGHTS OF
GUARANTEE TRUSTEE


 


SECTION 2.1.           POWERS AND DUTIES OF THE GUARANTEE TRUSTEE.


 


(A)           THIS GUARANTEE SHALL BE HELD BY THE GUARANTEE TRUSTEE FOR THE
BENEFIT OF THE HOLDERS OF THE CAPITAL SECURITIES, AND THE GUARANTEE TRUSTEE
SHALL NOT TRANSFER THIS GUARANTEE TO ANY PERSON EXCEPT A HOLDER OF CAPITAL
SECURITIES EXERCISING HIS OR HER RIGHTS PURSUANT TO SECTION 4.4(B) OR TO A
SUCCESSOR GUARANTEE TRUSTEE ON ACCEPTANCE BY SUCH SUCCESSOR GUARANTEE TRUSTEE OF
ITS APPOINTMENT TO ACT AS SUCCESSOR GUARANTEE TRUSTEE.  THE RIGHT, TITLE AND
INTEREST OF THE GUARANTEE TRUSTEE SHALL AUTOMATICALLY VEST IN ANY SUCCESSOR
GUARANTEE TRUSTEE, AND SUCH VESTING AND CESSATION OF TITLE SHALL BE EFFECTIVE
WHETHER OR NOT CONVEYANCING DOCUMENTS HAVE BEEN EXECUTED AND DELIVERED PURSUANT
TO THE APPOINTMENT OF SUCH SUCCESSOR GUARANTEE TRUSTEE.


 


(B)           IF AN EVENT OF DEFAULT ACTUALLY KNOWN TO A RESPONSIBLE OFFICER OF
THE GUARANTEE TRUSTEE HAS OCCURRED AND IS CONTINUING, THE GUARANTEE TRUSTEE
SHALL ENFORCE THIS GUARANTEE FOR THE BENEFIT OF THE HOLDERS OF THE CAPITAL
SECURITIES.


 


(C)           THE GUARANTEE TRUSTEE, BEFORE THE OCCURRENCE OF ANY EVENT OF
DEFAULT AND AFTER CURING ALL EVENTS OF DEFAULT THAT MAY HAVE OCCURRED, SHALL
UNDERTAKE TO PERFORM ONLY SUCH DUTIES AS ARE SPECIFICALLY SET FORTH IN THIS
GUARANTEE, AND NO IMPLIED COVENANTS SHALL BE READ INTO THIS GUARANTEE AGAINST
THE GUARANTEE TRUSTEE.  IN CASE AN EVENT OF DEFAULT HAS OCCURRED (THAT HAS NOT
BEEN WAIVED PURSUANT TO SECTION 2.4) AND IS ACTUALLY KNOWN TO A RESPONSIBLE
OFFICER OF THE GUARANTEE TRUSTEE, THE GUARANTEE TRUSTEE SHALL EXERCISE SUCH OF
THE RIGHTS AND POWERS VESTED IN IT BY THIS GUARANTEE, AND USE THE SAME DEGREE OF
CARE AND SKILL IN ITS EXERCISE THEREOF, AS A PRUDENT PERSON WOULD EXERCISE OR
USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF HIS OR HER OWN AFFAIRS.


 


(D)           NO PROVISION OF THIS GUARANTEE SHALL BE CONSTRUED TO RELIEVE THE
GUARANTEE TRUSTEE FROM LIABILITY FOR ITS OWN NEGLIGENT ACTION, ITS OWN NEGLIGENT
FAILURE TO ACT, OR ITS OWN WILLFUL MISCONDUCT, EXCEPT THAT:

 

(I)            PRIOR TO THE OCCURRENCE OF ANY EVENT OF DEFAULT AND AFTER THE
CURING OR WAIVING OF ALL SUCH EVENTS OF DEFAULT THAT MAY HAVE OCCURRED:

 

(A)          THE DUTIES AND OBLIGATIONS OF THE GUARANTEE TRUSTEE SHALL BE
DETERMINED SOLELY BY THE EXPRESS PROVISIONS OF THIS GUARANTEE, AND THE GUARANTEE
TRUSTEE SHALL NOT BE LIABLE EXCEPT FOR THE PERFORMANCE OF SUCH DUTIES AND
OBLIGATIONS AS ARE SPECIFICALLY SET FORTH IN THIS GUARANTEE, AND NO IMPLIED
COVENANTS OR OBLIGATIONS SHALL BE READ INTO THIS GUARANTEE AGAINST THE GUARANTEE
TRUSTEE; AND

 

(B)           IN THE ABSENCE OF BAD FAITH ON THE PART OF THE GUARANTEE TRUSTEE,
THE GUARANTEE TRUSTEE MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS
AND THE CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON ANY CERTIFICATES OR
OPINIONS FURNISHED

 

4

--------------------------------------------------------------------------------


 

TO THE GUARANTEE TRUSTEE AND CONFORMING TO THE REQUIREMENTS OF THIS GUARANTEE;
BUT IN THE CASE OF ANY SUCH CERTIFICATES OR OPINIONS THAT BY ANY PROVISION
HEREOF ARE SPECIFICALLY REQUIRED TO BE FURNISHED TO THE GUARANTEE TRUSTEE, THE
GUARANTEE TRUSTEE SHALL BE UNDER A DUTY TO EXAMINE THE SAME TO DETERMINE WHETHER
OR NOT THEY CONFORM TO THE REQUIREMENTS OF THIS GUARANTEE;

 

(II)           THE GUARANTEE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF
JUDGMENT MADE IN GOOD FAITH BY A RESPONSIBLE OFFICER OF THE GUARANTEE TRUSTEE,
UNLESS IT SHALL BE PROVED THAT SUCH RESPONSIBLE OFFICER OF THE GUARANTEE TRUSTEE
OR THE GUARANTEE TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS UPON
WHICH SUCH JUDGMENT WAS MADE;

 

(III)          THE GUARANTEE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE
WRITTEN DIRECTION OF THE HOLDERS OF NOT LESS THAN A MAJORITY IN LIQUIDATION
AMOUNT OF THE CAPITAL SECURITIES RELATING TO THE TIME, METHOD AND PLACE OF
CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE GUARANTEE TRUSTEE, OR
RELATING TO THE EXERCISE OF ANY TRUST OR POWER CONFERRED UPON THE GUARANTEE
TRUSTEE UNDER THIS GUARANTEE; AND

 

(IV)          NO PROVISION OF THIS GUARANTEE SHALL REQUIRE THE GUARANTEE TRUSTEE
TO EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE INCUR PERSONAL FINANCIAL LIABILITY
IN THE PERFORMANCE OF ANY OF ITS DUTIES OR IN THE EXERCISE OF ANY OF ITS RIGHTS
OR POWERS, IF THE GUARANTEE TRUSTEE SHALL HAVE REASONABLE GROUNDS FOR BELIEVING
THAT THE REPAYMENT OF SUCH FUNDS IS NOT REASONABLY ASSURED TO IT UNDER THE TERMS
OF THIS GUARANTEE OR SECURITY AND INDEMNITY, REASONABLY SATISFACTORY TO THE
GUARANTEE TRUSTEE, AGAINST SUCH RISK OR LIABILITY IS NOT REASONABLY ASSURED TO
IT.

 


SECTION 2.2.           CERTAIN RIGHTS OF GUARANTEE TRUSTEE.


 


(A)           SUBJECT TO THE PROVISIONS OF SECTION 2.1:

 

(I)            THE GUARANTEE TRUSTEE MAY CONCLUSIVELY RELY, AND SHALL BE FULLY
PROTECTED IN ACTING OR REFRAINING FROM ACTING UPON, ANY RESOLUTION, CERTIFICATE,
STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT,
ORDER, BOND, DEBENTURE, NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR OTHER PAPER OR
DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED, SENT OR PRESENTED
BY THE PROPER PARTY OR PARTIES.

 

(II)           ANY DIRECTION OR ACT OF THE GUARANTOR CONTEMPLATED BY THIS
GUARANTEE SHALL BE SUFFICIENTLY EVIDENCED BY AN OFFICER’S CERTIFICATE.

 

(III)          WHENEVER, IN THE ADMINISTRATION OF THIS GUARANTEE, THE GUARANTEE
TRUSTEE SHALL DEEM IT DESIRABLE THAT A MATTER BE PROVED OR ESTABLISHED BEFORE
TAKING, SUFFERING OR OMITTING ANY ACTION HEREUNDER, THE GUARANTEE TRUSTEE
(UNLESS OTHER EVIDENCE IS HEREIN SPECIFICALLY PRESCRIBED) MAY, IN THE ABSENCE OF
BAD FAITH ON ITS PART, REQUEST AND CONCLUSIVELY RELY UPON AN OFFICER’S
CERTIFICATE OF THE GUARANTOR WHICH, UPON RECEIPT OF SUCH REQUEST, SHALL BE
PROMPTLY DELIVERED BY THE GUARANTOR.

 

(IV)          THE GUARANTEE TRUSTEE SHALL HAVE NO DUTY TO SEE TO ANY RECORDING,
FILING OR REGISTRATION OF ANY INSTRUMENT (OR ANY RE-RECORDING, REFILING OR
RE-REGISTRATION THEREOF).

 

(V)           THE GUARANTEE TRUSTEE MAY CONSULT WITH COUNSEL OF ITS SELECTION,
AND THE ADVICE OR OPINION OF SUCH COUNSEL WITH RESPECT TO LEGAL MATTERS SHALL BE
FULL AND COMPLETE AUTHORIZATION AND PROTECTION IN RESPECT OF ANY ACTION TAKEN,
SUFFERED OR OMITTED BY IT HEREUNDER IN GOOD FAITH AND

 

5

--------------------------------------------------------------------------------


 

IN ACCORDANCE WITH SUCH ADVICE OR OPINION. SUCH COUNSEL MAY BE COUNSEL TO THE
GUARANTOR OR ANY OF ITS AFFILIATES AND MAY INCLUDE ANY OF ITS EMPLOYEES.  THE
GUARANTEE TRUSTEE SHALL HAVE THE RIGHT AT ANY TIME TO SEEK INSTRUCTIONS
CONCERNING THE ADMINISTRATION OF THIS GUARANTEE FROM ANY COURT OF COMPETENT
JURISDICTION.

 

(VI)          THE GUARANTEE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY
OF THE RIGHTS OR POWERS VESTED IN IT BY THIS GUARANTEE AT THE REQUEST OR
DIRECTION OF ANY HOLDER, UNLESS SUCH HOLDER SHALL HAVE PROVIDED TO THE GUARANTEE
TRUSTEE SUCH SECURITY AND INDEMNITY, REASONABLY SATISFACTORY TO THE GUARANTEE
TRUSTEE, AGAINST THE COSTS, EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES AND
THE EXPENSES OF THE GUARANTEE TRUSTEE’S AGENTS, NOMINEES OR CUSTODIANS) AND
LIABILITIES THAT MIGHT BE INCURRED BY IT IN COMPLYING WITH SUCH REQUEST OR
DIRECTION, INCLUDING SUCH REASONABLE ADVANCES AS MAY BE REQUESTED BY THE
GUARANTEE TRUSTEE; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION
2.2(A)(VI) SHALL RELIEVE THE GUARANTEE TRUSTEE, UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT, OF ITS OBLIGATION TO EXERCISE THE RIGHTS AND POWERS VESTED IN IT BY
THIS GUARANTEE.

 

(VII)         THE GUARANTEE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION
INTO THE FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT,
INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, BOND,
DEBENTURE, NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR OTHER PAPER OR DOCUMENT, BUT
THE GUARANTEE TRUSTEE, IN ITS DISCRETION, MAY MAKE SUCH FURTHER INQUIRY OR
INVESTIGATION INTO SUCH FACTS OR MATTERS AS IT MAY SEE FIT.

 

(VIII)        THE GUARANTEE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS
HEREUNDER OR PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH
AGENTS, NOMINEES, CUSTODIANS OR ATTORNEYS, AND THE GUARANTEE TRUSTEE SHALL NOT
BE RESPONSIBLE FOR ANY MISCONDUCT OR NEGLIGENCE ON THE PART OF ANY AGENT OR
ATTORNEY APPOINTED WITH DUE CARE BY IT HEREUNDER.

 

(IX)           ANY ACTION TAKEN BY THE GUARANTEE TRUSTEE OR ITS AGENTS HEREUNDER
SHALL BIND THE HOLDERS OF THE CAPITAL SECURITIES, AND THE SIGNATURE OF THE
GUARANTEE TRUSTEE OR ITS AGENTS ALONE SHALL BE SUFFICIENT AND EFFECTIVE TO
PERFORM ANY SUCH ACTION.  NO THIRD PARTY SHALL BE REQUIRED TO INQUIRE AS TO THE
AUTHORITY OF THE GUARANTEE TRUSTEE TO SO ACT OR AS TO ITS COMPLIANCE WITH ANY OF
THE TERMS AND PROVISIONS OF THIS GUARANTEE, BOTH OF WHICH SHALL BE CONCLUSIVELY
EVIDENCED BY THE GUARANTEE TRUSTEE’S OR ITS AGENT’S TAKING SUCH ACTION.

 

(X)            WHENEVER IN THE ADMINISTRATION OF THIS GUARANTEE THE GUARANTEE
TRUSTEE SHALL DEEM IT DESIRABLE TO RECEIVE INSTRUCTIONS WITH RESPECT TO
ENFORCING ANY REMEDY OR RIGHT OR TAKING ANY OTHER ACTION HEREUNDER, THE
GUARANTEE TRUSTEE (I) MAY REQUEST INSTRUCTIONS FROM THE HOLDERS OF A MAJORITY IN
LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES, (II) MAY REFRAIN FROM ENFORCING
SUCH REMEDY OR RIGHT OR TAKING SUCH OTHER ACTION UNTIL SUCH INSTRUCTIONS ARE
RECEIVED, AND (III) SHALL BE PROTECTED IN CONCLUSIVELY RELYING ON OR ACTING IN
ACCORDANCE WITH SUCH INSTRUCTIONS.

 

(XI)           THE GUARANTEE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION TAKEN,
SUFFERED, OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH, WITHOUT NEGLIGENCE, AND
REASONABLY BELIEVED BY IT TO BE AUTHORIZED OR WITHIN THE DISCRETION OR RIGHTS OR
POWERS CONFERRED UPON IT BY THIS GUARANTEE.


 


(B)           NO PROVISION OF THIS GUARANTEE SHALL BE DEEMED TO IMPOSE ANY DUTY
OR OBLIGATION ON THE GUARANTEE TRUSTEE TO PERFORM ANY ACT OR ACTS OR EXERCISE
ANY RIGHT, POWER, DUTY OR OBLIGATION CONFERRED OR IMPOSED ON IT, IN ANY
JURISDICTION IN WHICH IT SHALL BE ILLEGAL OR IN WHICH THE GUARANTEE TRUSTEE
SHALL BE UNQUALIFIED OR INCOMPETENT IN ACCORDANCE WITH APPLICABLE LAW TO PERFORM
ANY SUCH ACT OR ACTS OR TO EXERCISE ANY SUCH RIGHT, POWER, DUTY OR OBLIGATION. 
NO PERMISSIVE POWER OR AUTHORITY AVAILABLE TO THE GUARANTEE TRUSTEE SHALL BE
CONSTRUED TO BE A DUTY.

 

6

--------------------------------------------------------------------------------


 


SECTION 2.3.           NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF GUARANTEE. 
THE RECITALS CONTAINED IN THIS GUARANTEE SHALL BE TAKEN AS THE STATEMENTS OF THE
GUARANTOR, AND THE GUARANTEE TRUSTEE DOES NOT ASSUME ANY RESPONSIBILITY FOR
THEIR CORRECTNESS.  THE GUARANTEE TRUSTEE MAKES NO REPRESENTATION AS TO THE
VALIDITY OR SUFFICIENCY OF THIS GUARANTEE.


 


SECTION 2.4.           EVENTS OF DEFAULT; WAIVER.


 


(A)           AN EVENT OF DEFAULT UNDER THIS GUARANTEE WILL OCCUR UPON THE
FAILURE OF THE GUARANTOR TO PERFORM ANY OF ITS PAYMENT OR OTHER OBLIGATIONS
HEREUNDER.


 


(B)           THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL
SECURITIES MAY, VOTING OR CONSENTING AS A CLASS, ON BEHALF OF THE HOLDERS OF ALL
OF THE CAPITAL SECURITIES, WAIVE ANY PAST EVENT OF DEFAULT AND ITS
CONSEQUENCES.  UPON SUCH WAIVER, ANY SUCH EVENT OF DEFAULT SHALL CEASE TO EXIST,
AND SHALL BE DEEMED TO HAVE BEEN CURED, FOR EVERY PURPOSE OF THIS GUARANTEE, BUT
NO SUCH WAIVER SHALL EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT OR EVENT OF
DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT THEREON.

 


SECTION 2.5.           EVENTS OF DEFAULT; NOTICE.


 


(A)           THE GUARANTEE TRUSTEE SHALL, WITHIN 90 DAYS AFTER THE OCCURRENCE
OF AN EVENT OF DEFAULT, TRANSMIT BY MAIL, FIRST CLASS POSTAGE PREPAID, TO THE
HOLDERS OF THE CAPITAL SECURITIES AND THE GUARANTOR, NOTICES OF ALL EVENTS OF
DEFAULT ACTUALLY KNOWN TO A RESPONSIBLE OFFICER OF THE GUARANTEE TRUSTEE, UNLESS
SUCH DEFAULTS HAVE BEEN CURED BEFORE THE GIVING OF SUCH NOTICE, PROVIDED,
HOWEVER, THAT THE GUARANTEE TRUSTEE SHALL BE PROTECTED IN WITHHOLDING SUCH
NOTICE IF AND SO LONG AS A RESPONSIBLE OFFICER OF THE GUARANTEE TRUSTEE IN GOOD
FAITH DETERMINES THAT THE WITHHOLDING OF SUCH NOTICE IS IN THE INTERESTS OF THE
HOLDERS OF THE CAPITAL SECURITIES.


 


(B)           THE GUARANTEE TRUSTEE SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OF ANY
EVENT OF DEFAULT UNLESS THE GUARANTEE TRUSTEE SHALL HAVE RECEIVED WRITTEN NOTICE
FROM THE GUARANTOR OR A HOLDER OF THE CAPITAL SECURITIES (EXCEPT IN THE CASE OF
A PAYMENT DEFAULT), OR A RESPONSIBLE OFFICER OF THE GUARANTEE TRUSTEE CHARGED
WITH THE ADMINISTRATION OF THIS GUARANTEE SHALL HAVE OBTAINED ACTUAL KNOWLEDGE
THEREOF.


 

ARTICLE III

 


GUARANTEE TRUSTEE


 


SECTION 3.1.           GUARANTEE TRUSTEE; ELIGIBILITY.


 


(A)           THERE SHALL AT ALL TIMES BE A GUARANTEE TRUSTEE WHICH SHALL:

 

(I)            NOT BE AN AFFILIATE OF THE GUARANTOR, AND

 

(II)           BE A CORPORATION ORGANIZED AND DOING BUSINESS UNDER THE LAWS OF
THE UNITED STATES OF AMERICA OR ANY STATE OR TERRITORY THEREOF OR OF THE
DISTRICT OF COLUMBIA, OR PERSON AUTHORIZED UNDER SUCH LAWS TO EXERCISE CORPORATE
TRUST POWERS, HAVING A COMBINED CAPITAL AND SURPLUS OF AT LEAST 50 MILLION U.S.
DOLLARS ($50,000,000), AND SUBJECT TO SUPERVISION OR EXAMINATION BY FEDERAL,
STATE, TERRITORIAL OR DISTRICT OF COLUMBIA AUTHORITY.  IF SUCH CORPORATION
PUBLISHES REPORTS OF CONDITION AT LEAST ANNUALLY, PURSUANT TO LAW OR TO THE
REQUIREMENTS OF THE SUPERVISING OR EXAMINING AUTHORITY REFERRED TO ABOVE, THEN,
FOR THE PURPOSES OF THIS SECTION 3.1(A)(II), THE COMBINED CAPITAL AND SURPLUS OF
SUCH CORPORATION SHALL BE DEEMED TO BE ITS COMBINED CAPITAL AND SURPLUS AS SET
FORTH IN ITS MOST RECENT REPORT OF CONDITION SO PUBLISHED.

 

7

--------------------------------------------------------------------------------


 

(b)           If at any time the Guarantee Trustee shall cease to be eligible to
so act under Section 3.1(a), the Guarantee Trustee shall immediately resign in
the manner and with the effect set out in Section 3.2(c).


 


(C)           IF THE GUARANTEE TRUSTEE HAS OR SHALL ACQUIRE ANY “CONFLICTING
INTEREST” WITHIN THE MEANING OF SECTION 310(B) OF THE TRUST INDENTURE ACT, THE
GUARANTEE TRUSTEE SHALL EITHER ELIMINATE SUCH INTEREST OR RESIGN TO THE EXTENT
AND IN THE MANNER PROVIDED BY, AND SUBJECT TO THIS GUARANTEE.

 


SECTION 3.2.           APPOINTMENT, REMOVAL AND RESIGNATION OF GUARANTEE
TRUSTEE.


 


(A)           SUBJECT TO SECTION 3.2(B), THE GUARANTEE TRUSTEE MAY BE APPOINTED
OR REMOVED WITHOUT CAUSE AT ANY TIME BY THE GUARANTOR EXCEPT DURING AN EVENT OF
DEFAULT.


 


(B)           THE GUARANTEE TRUSTEE SHALL NOT BE REMOVED IN ACCORDANCE WITH
SECTION 3.2(A) UNTIL A SUCCESSOR GUARANTEE TRUSTEE HAS BEEN APPOINTED AND HAS
ACCEPTED SUCH APPOINTMENT BY WRITTEN INSTRUMENT EXECUTED BY SUCH SUCCESSOR
GUARANTEE TRUSTEE AND DELIVERED TO THE GUARANTOR.


 


(C)           THE GUARANTEE TRUSTEE APPOINTED TO OFFICE SHALL HOLD OFFICE UNTIL
A SUCCESSOR GUARANTEE TRUSTEE SHALL HAVE BEEN APPOINTED OR UNTIL ITS REMOVAL OR
RESIGNATION.  THE GUARANTEE TRUSTEE MAY RESIGN FROM OFFICE (WITHOUT NEED FOR
PRIOR OR SUBSEQUENT ACCOUNTING) BY AN INSTRUMENT IN WRITING EXECUTED BY THE
GUARANTEE TRUSTEE AND DELIVERED TO THE GUARANTOR, WHICH RESIGNATION SHALL NOT
TAKE EFFECT UNTIL A SUCCESSOR GUARANTEE TRUSTEE HAS BEEN APPOINTED AND HAS
ACCEPTED SUCH APPOINTMENT BY AN INSTRUMENT IN WRITING EXECUTED BY SUCH SUCCESSOR
GUARANTEE TRUSTEE AND DELIVERED TO THE GUARANTOR AND THE RESIGNING GUARANTEE
TRUSTEE.


 


(D)           IF NO SUCCESSOR GUARANTEE TRUSTEE SHALL HAVE BEEN APPOINTED AND
ACCEPTED APPOINTMENT AS PROVIDED IN THIS SECTION 3.2 WITHIN 60 DAYS AFTER
DELIVERY OF AN INSTRUMENT OF REMOVAL OR RESIGNATION, THE GUARANTEE TRUSTEE
RESIGNING OR BEING REMOVED MAY PETITION ANY COURT OF COMPETENT JURISDICTION FOR
APPOINTMENT OF A SUCCESSOR GUARANTEE TRUSTEE.  SUCH COURT MAY THEREUPON, AFTER
PRESCRIBING SUCH NOTICE, IF ANY, AS IT MAY DEEM PROPER, APPOINT A SUCCESSOR
GUARANTEE TRUSTEE.


 


(E)           NO GUARANTEE TRUSTEE SHALL BE LIABLE FOR THE ACTS OR OMISSIONS TO
ACT OF ANY SUCCESSOR GUARANTEE TRUSTEE.


 


(F)            UPON TERMINATION OF THIS GUARANTEE OR REMOVAL OR RESIGNATION OF
THE GUARANTEE TRUSTEE PURSUANT TO THIS SECTION 3.2, THE GUARANTOR SHALL PAY TO
THE GUARANTEE TRUSTEE ALL AMOUNTS OWING TO THE GUARANTEE TRUSTEE UNDER
SECTIONS 7.2 AND 7.3 ACCRUED TO THE DATE OF SUCH TERMINATION, REMOVAL OR
RESIGNATION.

 

8

--------------------------------------------------------------------------------


 


ARTICLE IV



GUARANTEE


SECTION 4.1.           GUARANTEE.


 


(A)           THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES TO PAY IN
FULL TO THE HOLDERS THE GUARANTEE PAYMENTS (WITHOUT DUPLICATION OF AMOUNTS
THERETOFORE PAID BY THE ISSUER), AS AND WHEN DUE, REGARDLESS OF ANY DEFENSE
(EXCEPT THE DEFENSE OF PAYMENT BY THE ISSUER), RIGHT OF SET-OFF OR COUNTERCLAIM
THAT THE ISSUER MAY HAVE OR ASSERT.  THE GUARANTOR’S OBLIGATION TO MAKE A
GUARANTEE PAYMENT MAY BE SATISFIED BY DIRECT PAYMENT OF THE REQUIRED AMOUNTS BY
THE GUARANTOR TO THE HOLDERS OR BY CAUSING THE ISSUER TO PAY SUCH AMOUNTS TO THE
HOLDERS.


 


(B)           THE GUARANTOR HEREBY ALSO AGREES TO ASSUME ANY AND ALL OBLIGATIONS
OF THE ISSUER AND IN THE EVENT ANY SUCH OBLIGATION IS NOT SO ASSUMED, SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY GUARANTEES TO EACH BENEFICIARY THE FULL PAYMENT, WHEN AND AS
DUE, OF ANY AND ALL OBLIGATIONS TO SUCH BENEFICIARIES.  THIS GUARANTEE IS
INTENDED TO BE FOR THE BENEFIT OF, AND TO BE ENFORCEABLE BY, ALL SUCH
BENEFICIARIES, WHETHER OR NOT SUCH BENEFICIARIES HAVE RECEIVED NOTICE HEREOF.


 


SECTION 4.2.            WAIVER OF NOTICE AND DEMAND. THE GUARANTOR HEREBY WAIVES
NOTICE OF ACCEPTANCE OF THIS GUARANTEE AND OF ANY LIABILITY TO WHICH IT APPLIES
OR MAY APPLY, PRESENTMENT, DEMAND FOR PAYMENT, ANY RIGHT TO REQUIRE A PROCEEDING
FIRST AGAINST THE ISSUER OR ANY OTHER PERSON BEFORE PROCEEDING AGAINST THE
GUARANTOR, PROTEST, NOTICE OF NONPAYMENT, NOTICE OF DISHONOR, NOTICE OF
REDEMPTION AND ALL OTHER NOTICES AND DEMANDS.


 


SECTION 4.3.           OBLIGATIONS NOT AFFECTED. THE OBLIGATIONS, COVENANTS,
AGREEMENTS AND DUTIES OF THE GUARANTOR UNDER THIS GUARANTEE SHALL IN NO WAY BE
AFFECTED OR IMPAIRED BY REASON OF THE HAPPENING FROM TIME TO TIME OF ANY OF THE
FOLLOWING:


 


(A)           THE RELEASE OR WAIVER, BY OPERATION OF LAW OR OTHERWISE, OF THE
PERFORMANCE OR OBSERVANCE BY THE ISSUER OF ANY EXPRESS OR IMPLIED AGREEMENT,
COVENANT, TERM OR CONDITION RELATING TO THE CAPITAL SECURITIES TO BE PERFORMED
OR OBSERVED BY THE ISSUER;


 


(B)           THE EXTENSION OF TIME FOR THE PAYMENT BY THE ISSUER OF ALL OR ANY
PORTION OF THE DISTRIBUTIONS, REDEMPTION PRICE, SPECIAL REDEMPTION PRICE,
LIQUIDATION DISTRIBUTION OR ANY OTHER SUMS PAYABLE UNDER THE TERMS OF THE
CAPITAL SECURITIES OR THE EXTENSION OF TIME FOR THE PERFORMANCE OF ANY OTHER
OBLIGATION UNDER, ARISING OUT OF OR IN CONNECTION WITH, THE CAPITAL SECURITIES
(OTHER THAN AN EXTENSION OF TIME FOR PAYMENT OF DISTRIBUTIONS, REDEMPTION PRICE,
SPECIAL REDEMPTION PRICE, LIQUIDATION DISTRIBUTION OR OTHER SUM PAYABLE THAT
RESULTS FROM THE EXTENSION OF ANY INTEREST PAYMENT PERIOD ON THE DEBENTURES OR
ANY EXTENSION OF THE MATURITY DATE OF THE DEBENTURES PERMITTED BY THE
INDENTURE);


 


(C)           ANY FAILURE, OMISSION, DELAY OR LACK OF DILIGENCE ON THE PART OF
THE HOLDERS TO ENFORCE, ASSERT OR EXERCISE ANY RIGHT, PRIVILEGE, POWER OR REMEDY
CONFERRED ON THE HOLDERS PURSUANT TO THE TERMS OF THE CAPITAL SECURITIES, OR ANY
ACTION ON THE PART OF THE ISSUER GRANTING INDULGENCE OR EXTENSION OF ANY KIND;


 


(D)           THE VOLUNTARY OR INVOLUNTARY LIQUIDATION, DISSOLUTION, SALE OF ANY
COLLATERAL, RECEIVERSHIP, INSOLVENCY, BANKRUPTCY, ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, REORGANIZATION, ARRANGEMENT, COMPOSITION OR READJUSTMENT OF DEBT OF,
OR OTHER SIMILAR PROCEEDINGS AFFECTING, THE ISSUER OR ANY OF THE ASSETS OF THE
ISSUER;

 

9

--------------------------------------------------------------------------------


 


(E)           ANY INVALIDITY OF, OR DEFECT OR DEFICIENCY IN, THE CAPITAL
SECURITIES;


 


(F)            THE SETTLEMENT OR COMPROMISE OF ANY OBLIGATION GUARANTEED HEREBY
OR HEREBY INCURRED; OR


 


(G)           ANY OTHER CIRCUMSTANCE WHATSOEVER THAT MIGHT OTHERWISE CONSTITUTE
A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A GUARANTOR, IT BEING THE INTENT OF
THIS SECTION 4.3 THAT THE OBLIGATIONS OF THE GUARANTOR HEREUNDER SHALL BE
ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES.

 

There shall be no obligation of the Holders to give notice to, or obtain consent
of, the Guarantor with respect to the happening of any of the foregoing.

 


SECTION 4.4.           RIGHTS OF HOLDERS.


 


(A)           THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL
SECURITIES HAVE THE RIGHT TO DIRECT THE TIME, METHOD AND PLACE OF CONDUCTING ANY
PROCEEDING FOR ANY REMEDY AVAILABLE TO THE GUARANTEE TRUSTEE IN RESPECT OF THIS
GUARANTEE OR TO DIRECT THE EXERCISE OF ANY TRUST OR POWER CONFERRED UPON THE
GUARANTEE TRUSTEE UNDER THIS GUARANTEE; PROVIDED, HOWEVER, THAT (SUBJECT TO
SECTION 2.1) THE GUARANTEE TRUSTEE SHALL HAVE THE RIGHT TO DECLINE TO FOLLOW ANY
SUCH DIRECTION IF THE GUARANTEE TRUSTEE BEING ADVISED BY COUNSEL DETERMINES THAT
THE ACTION OR PROCEEDING SO DIRECTED MAY NOT LAWFULLY BE TAKEN OR IF THE
GUARANTEE TRUSTEE IN GOOD FAITH BY ITS BOARD OF DIRECTORS OR TRUSTEES, EXECUTIVE
COMMITTEES OR A TRUST COMMITTEE OF DIRECTORS OR TRUSTEES AND/OR RESPONSIBLE
OFFICERS SHALL DETERMINE THAT THE ACTION OR PROCEEDINGS SO DIRECTED WOULD
INVOLVE THE GUARANTEE TRUSTEE IN PERSONAL LIABILITY.


 


(B)           ANY HOLDER OF CAPITAL SECURITIES MAY INSTITUTE A LEGAL PROCEEDING
DIRECTLY AGAINST THE GUARANTOR TO ENFORCE THE GUARANTEE TRUSTEE’S RIGHTS UNDER
THIS GUARANTEE, WITHOUT FIRST INSTITUTING A LEGAL PROCEEDING AGAINST THE ISSUER,
THE GUARANTEE TRUSTEE OR ANY OTHER PERSON.  THE GUARANTOR WAIVES ANY RIGHT OR
REMEDY TO REQUIRE THAT ANY SUCH ACTION BE BROUGHT FIRST AGAINST THE ISSUER, THE
GUARANTEE TRUSTEE OR ANY OTHER PERSON BEFORE SO PROCEEDING DIRECTLY AGAINST THE
GUARANTOR.


 


SECTION 4.5.           GUARANTEE OF PAYMENT. THIS GUARANTEE CREATES A GUARANTEE
OF PAYMENT AND NOT OF COLLECTION.


 


SECTION 4.6.           SUBROGATION. THE GUARANTOR SHALL BE SUBROGATED TO ALL (IF
ANY) RIGHTS OF THE HOLDERS OF CAPITAL SECURITIES AGAINST THE ISSUER IN RESPECT
OF ANY AMOUNTS PAID TO SUCH HOLDERS BY THE GUARANTOR UNDER THIS GUARANTEE;
PROVIDED, HOWEVER, THAT THE GUARANTOR SHALL NOT (EXCEPT TO THE EXTENT REQUIRED
BY MANDATORY PROVISIONS OF LAW) BE ENTITLED TO ENFORCE OR EXERCISE ANY RIGHT
THAT IT MAY ACQUIRE BY WAY OF SUBROGATION OR ANY INDEMNITY, REIMBURSEMENT OR
OTHER AGREEMENT, IN ALL CASES AS A RESULT OF PAYMENT UNDER THIS GUARANTEE, IF,
AFTER GIVING EFFECT TO ANY SUCH PAYMENT, ANY AMOUNTS ARE DUE AND UNPAID UNDER
THIS GUARANTEE.  IF ANY AMOUNT SHALL BE PAID TO THE GUARANTOR IN VIOLATION OF
THE PRECEDING SENTENCE, THE GUARANTOR AGREES TO HOLD SUCH AMOUNT IN TRUST FOR
THE HOLDERS AND TO PAY OVER SUCH AMOUNT TO THE HOLDERS.


 


SECTION 4.7.           INDEPENDENT OBLIGATIONS. THE GUARANTOR ACKNOWLEDGES THAT
ITS OBLIGATIONS HEREUNDER ARE INDEPENDENT OF THE OBLIGATIONS OF THE ISSUER WITH
RESPECT TO THE CAPITAL SECURITIES AND THAT THE GUARANTOR SHALL BE LIABLE AS
PRINCIPAL AND AS DEBTOR HEREUNDER TO MAKE GUARANTEE PAYMENTS PURSUANT TO THE
TERMS OF THIS GUARANTEE NOTWITHSTANDING THE OCCURRENCE OF ANY EVENT REFERRED TO
IN SUBSECTIONS (A) THROUGH (G), INCLUSIVE, OF SECTION 4.3 HEREOF.


 


SECTION 4.8.           ENFORCEMENT BY A BENEFICIARY. A BENEFICIARY MAY ENFORCE
THE OBLIGATIONS OF THE GUARANTOR CONTAINED IN SECTION 4.1(B) DIRECTLY AGAINST
THE GUARANTOR AND THE GUARANTOR WAIVES ANY RIGHT OR REMEDY TO REQUIRE THAT ANY
ACTION BE BROUGHT AGAINST THE ISSUER OR ANY OTHER PERSON OR ENTITY

 

10

--------------------------------------------------------------------------------


 


BEFORE PROCEEDING AGAINST THE GUARANTOR.  THE GUARANTOR SHALL BE SUBROGATED TO
ALL RIGHTS (IF ANY) OF ANY BENEFICIARY AGAINST THE ISSUER IN RESPECT OF ANY
AMOUNTS PAID TO THE BENEFICIARIES BY THE GUARANTOR UNDER THIS GUARANTEE;
PROVIDED, HOWEVER, THAT THE GUARANTOR SHALL NOT (EXCEPT TO THE EXTENT REQUIRED
BY MANDATORY PROVISIONS OF LAW) BE ENTITLED TO ENFORCE OR EXERCISE ANY RIGHTS
THAT IT MAY ACQUIRE BY WAY OF SUBROGATION OR ANY INDEMNITY, REIMBURSEMENT OR
OTHER AGREEMENT, IN ALL CASES AS A RESULT OF PAYMENT UNDER THIS GUARANTEE, IF AT
THE TIME OF ANY SUCH PAYMENT, AND AFTER GIVING EFFECT TO SUCH PAYMENT, ANY
AMOUNTS ARE DUE AND UNPAID UNDER THIS GUARANTEE.



ARTICLE V


 


LIMITATION OF TRANSACTIONS; SUBORDINATION


 


SECTION 5.1.           LIMITATION OF TRANSACTIONS. SO LONG AS ANY CAPITAL
SECURITIES REMAIN OUTSTANDING, IF (A) THERE SHALL HAVE OCCURRED AND BE
CONTINUING AN EVENT OF DEFAULT OR A DECLARATION EVENT OF DEFAULT OR (B) THE
GUARANTOR SHALL HAVE SELECTED AN EXTENSION PERIOD AS PROVIDED IN THE DECLARATION
AND SUCH PERIOD, OR ANY EXTENSION THEREOF, SHALL HAVE COMMENCED AND BE
CONTINUING, THEN THE GUARANTOR SHALL NOT AND SHALL NOT PERMIT ANY AFFILIATE TO
(X) DECLARE OR PAY ANY DIVIDENDS OR DISTRIBUTIONS ON, OR REDEEM, PURCHASE,
ACQUIRE, OR MAKE A LIQUIDATION PAYMENT WITH RESPECT TO, ANY OF THE GUARANTOR’S
OR SUCH AFFILIATE’S CAPITAL STOCK (OTHER THAN PAYMENTS OF DIVIDENDS OR
DISTRIBUTIONS TO THE GUARANTOR) OR MAKE ANY GUARANTEE PAYMENTS WITH RESPECT TO
THE FOREGOING OR (Y) MAKE ANY PAYMENT OF PRINCIPAL OF OR INTEREST OR PREMIUM, IF
ANY, ON OR REPAY, REPURCHASE OR REDEEM ANY DEBT SECURITIES OF THE GUARANTOR OR
ANY AFFILIATE THAT RANK PARI PASSU IN ALL RESPECTS WITH OR JUNIOR IN INTEREST TO
THE DEBENTURES (OTHER THAN, WITH RESPECT TO CLAUSES (X) AND (Y) ABOVE,
(I) REPURCHASES, REDEMPTIONS OR OTHER ACQUISITIONS OF SHARES OF CAPITAL STOCK OF
THE GUARANTOR IN CONNECTION WITH ANY EMPLOYMENT CONTRACT, BENEFIT PLAN OR OTHER
SIMILAR ARRANGEMENT WITH OR FOR THE BENEFIT OF ONE OR MORE EMPLOYEES, OFFICERS,
DIRECTORS OR CONSULTANTS, IN CONNECTION WITH A DIVIDEND REINVESTMENT OR
STOCKHOLDER STOCK PURCHASE PLAN OR IN CONNECTION WITH THE ISSUANCE OF CAPITAL
STOCK OF THE GUARANTOR (OR SECURITIES CONVERTIBLE INTO OR EXERCISABLE FOR SUCH
CAPITAL STOCK) AS CONSIDERATION IN AN ACQUISITION TRANSACTION ENTERED INTO PRIOR
TO THE OCCURRENCE OF THE EVENT OF DEFAULT, DECLARATION EVENT OF DEFAULT OR
EXTENSION PERIOD, AS APPLICABLE, (II) AS A RESULT OF ANY EXCHANGE OR CONVERSION
OF ANY CLASS OR SERIES OF THE GUARANTOR’S CAPITAL STOCK (OR ANY CAPITAL STOCK OF
A SUBSIDIARY OF THE GUARANTOR) FOR ANY CLASS OR SERIES OF THE GUARANTOR’S
CAPITAL STOCK OR OF ANY CLASS OR SERIES OF THE GUARANTOR’S INDEBTEDNESS FOR ANY
CLASS OR SERIES OF THE GUARANTOR’S CAPITAL STOCK, (III) THE PURCHASE OF
FRACTIONAL INTERESTS IN SHARES OF THE GUARANTOR’S CAPITAL STOCK PURSUANT TO THE
CONVERSION OR EXCHANGE PROVISIONS OF SUCH CAPITAL STOCK OR THE SECURITY BEING
CONVERTED OR EXCHANGED, (IV) ANY DECLARATION OF A DIVIDEND IN CONNECTION WITH
ANY STOCKHOLDERS’ RIGHTS PLAN, OR THE ISSUANCE OF RIGHTS, STOCK OR OTHER
PROPERTY UNDER ANY STOCKHOLDERS’ RIGHTS PLAN, OR THE REDEMPTION OR REPURCHASE OF
RIGHTS PURSUANT THERETO, (V) ANY DIVIDEND IN THE FORM OF STOCK, WARRANTS,
OPTIONS OR OTHER RIGHTS WHERE THE DIVIDEND STOCK OR THE STOCK ISSUABLE UPON
EXERCISE OF SUCH WARRANTS, OPTIONS OR OTHER RIGHTS IS THE SAME STOCK AS THAT ON
WHICH THE DIVIDEND IS BEING PAID OR RANKS PARI PASSU WITH OR JUNIOR TO SUCH
STOCK AND ANY CASH PAYMENTS IN LIEU OF FRACTIONAL SHARES ISSUED IN CONNECTION
THEREWITH, OR (VI) PAYMENTS UNDER THIS GUARANTEE).


 


SECTION 5.2.           RANKING. THIS GUARANTEE WILL CONSTITUTE AN UNSECURED
OBLIGATION OF THE GUARANTOR AND WILL RANK SUBORDINATE AND JUNIOR IN RIGHT OF
PAYMENT TO ALL PRESENT AND FUTURE SENIOR INDEBTEDNESS (AS DEFINED IN THE
INDENTURE) OF THE GUARANTOR.  BY THEIR ACCEPTANCE THEREOF, EACH HOLDER OF
CAPITAL SECURITIES AGREES TO THE FOREGOING PROVISIONS OF THIS GUARANTEE AND THE
OTHER TERMS SET FORTH HEREIN.

 

The right of the Guarantor to participate in any distribution of assets of any
of its subsidiaries upon any such subsidiary’s liquidation or reorganization or
otherwise is subject to the prior claims of creditors of that subsidiary, except
to the extent the Guarantor may itself be recognized as a creditor of that
subsidiary.  Accordingly, the Guarantor’s obligations under this Guarantee will
be effectively

 

11

--------------------------------------------------------------------------------


 

subordinated to all existing and future liabilities of the Guarantor’s
subsidiaries, and claimants should look only to the assets of the Guarantor for
payments hereunder.  This Guarantee does not limit the incurrence or issuance of
other secured or unsecured debt of the Guarantor, including Senior Indebtedness
of the Guarantor, under any indenture that the Guarantor may enter into in the
future or otherwise.


 


ARTICLE VI


 


TERMINATION

 


SECTION 6.1.           TERMINATION. THIS GUARANTEE SHALL TERMINATE AS TO THE
CAPITAL SECURITIES (I) UPON FULL PAYMENT OF THE REDEMPTION PRICE OR SPECIAL
REDEMPTION PRICE OF ALL CAPITAL SECURITIES THEN OUTSTANDING, (II) UPON THE
DISTRIBUTION OF ALL OF THE DEBENTURES TO THE HOLDERS OF ALL OF THE CAPITAL
SECURITIES OR (III) UPON FULL PAYMENT OF THE AMOUNTS PAYABLE IN ACCORDANCE WITH
THE DECLARATION UPON DISSOLUTION OF THE ISSUER.  THIS GUARANTEE WILL CONTINUE TO
BE EFFECTIVE OR WILL BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME ANY
HOLDER OF CAPITAL SECURITIES MUST RESTORE PAYMENT OF ANY SUMS PAID UNDER THE
CAPITAL SECURITIES OR UNDER THIS GUARANTEE.


 


ARTICLE VII


 


INDEMNIFICATION

 


SECTION 7.1.           EXCULPATION.


 


(A)           NO INDEMNIFIED PERSON SHALL BE LIABLE, RESPONSIBLE OR ACCOUNTABLE
IN DAMAGES OR OTHERWISE TO THE GUARANTOR OR ANY COVERED PERSON FOR ANY LOSS,
DAMAGE OR CLAIM INCURRED BY REASON OF ANY ACT OR OMISSION PERFORMED OR OMITTED
BY SUCH INDEMNIFIED PERSON IN GOOD FAITH IN ACCORDANCE WITH THIS GUARANTEE AND
IN A MANNER THAT SUCH INDEMNIFIED PERSON REASONABLY BELIEVED TO BE WITHIN THE
SCOPE OF THE AUTHORITY CONFERRED ON SUCH INDEMNIFIED PERSON BY THIS GUARANTEE OR
BY LAW, EXCEPT THAT AN INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY SUCH LOSS,
DAMAGE OR CLAIM INCURRED BY REASON OF SUCH INDEMNIFIED PERSON’S NEGLIGENCE OR
WILLFUL MISCONDUCT WITH RESPECT TO SUCH ACTS OR OMISSIONS.


 


(B)           AN INDEMNIFIED PERSON SHALL BE FULLY PROTECTED IN RELYING IN GOOD
FAITH UPON THE RECORDS OF THE ISSUER OR THE GUARANTOR AND UPON SUCH INFORMATION,
OPINIONS, REPORTS OR STATEMENTS PRESENTED TO THE ISSUER OR THE GUARANTOR BY ANY
PERSON AS TO MATTERS THE INDEMNIFIED PERSON REASONABLY BELIEVES ARE WITHIN SUCH
OTHER PERSON’S PROFESSIONAL OR EXPERT COMPETENCE AND WHO, IF SELECTED BY SUCH
INDEMNIFIED PERSON, HAS BEEN SELECTED WITH REASONABLE CARE BY SUCH INDEMNIFIED
PERSON, INCLUDING INFORMATION, OPINIONS, REPORTS OR STATEMENTS AS TO THE VALUE
AND AMOUNT OF THE ASSETS, LIABILITIES, PROFITS, LOSSES, OR ANY OTHER FACTS
PERTINENT TO THE EXISTENCE AND AMOUNT OF ASSETS FROM WHICH DISTRIBUTIONS TO
HOLDERS OF CAPITAL SECURITIES MIGHT PROPERLY BE PAID.


 


SECTION 7.2.           INDEMNIFICATION.


 


(A)           THE GUARANTOR AGREES TO INDEMNIFY EACH INDEMNIFIED PERSON FOR, AND
TO HOLD EACH INDEMNIFIED PERSON HARMLESS AGAINST, ANY AND ALL LOSS, LIABILITY,
DAMAGE, CLAIM OR EXPENSE INCURRED WITHOUT NEGLIGENCE OR WILLFUL MISCONDUCT ON
THE PART OF THE INDEMNIFIED PERSON, ARISING OUT OF OR IN CONNECTION WITH THE
ACCEPTANCE OR ADMINISTRATION OF THE TRUST OR TRUSTS HEREUNDER, INCLUDING, BUT
NOT LIMITED TO, THE COSTS AND EXPENSES (INCLUDING REASONABLE LEGAL FEES AND
EXPENSES) OF THE INDEMNIFIED PERSON DEFENDING ITSELF AGAINST, OR INVESTIGATING,
ANY CLAIM OR LIABILITY IN CONNECTION WITH THE EXERCISE OR PERFORMANCE OF ANY OF
THE INDEMNIFIED PERSON’S POWERS OR DUTIES HEREUNDER.  THE OBLIGATION TO
INDEMNIFY AS SET FORTH IN THIS SECTION 7.2 SHALL SURVIVE THE RESIGNATION OR
REMOVAL OF THE GUARANTEE TRUSTEE AND THE TERMINATION OF THIS GUARANTEE.

 

12

--------------------------------------------------------------------------------


 


(B)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON UNDER THIS
SECTION 7.2 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PERSON
WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE GUARANTOR UNDER
THIS SECTION 7.2, NOTIFY THE GUARANTOR IN WRITING OF THE COMMENCEMENT THEREOF;
BUT THE FAILURE SO TO NOTIFY THE GUARANTOR (I) WILL NOT RELIEVE THE GUARANTOR
FROM LIABILITY UNDER PARAGRAPH (A) ABOVE UNLESS AND TO THE EXTENT THAT THE
GUARANTOR DID NOT OTHERWISE LEARN OF SUCH ACTION AND SUCH FAILURE RESULTS IN THE
FORFEITURE BY THE GUARANTOR OF SUBSTANTIAL RIGHTS AND DEFENSES AND (II) WILL
NOT, IN ANY EVENT, RELIEVE THE GUARANTOR FROM ANY OBLIGATIONS TO ANY INDEMNIFIED
PERSON OTHER THAN THE INDEMNIFICATION OBLIGATION PROVIDED IN PARAGRAPH (A)
ABOVE.  THE GUARANTOR SHALL BE ENTITLED TO APPOINT COUNSEL OF THE GUARANTOR’S
CHOICE AT THE GUARANTOR’S EXPENSE TO REPRESENT THE INDEMNIFIED PERSON IN ANY
ACTION FOR WHICH INDEMNIFICATION IS SOUGHT (IN WHICH CASE THE GUARANTOR SHALL
NOT THEREAFTER BE RESPONSIBLE FOR THE FEES AND EXPENSES OF ANY SEPARATE COUNSEL
RETAINED BY THE INDEMNIFIED PERSON OR PERSONS EXCEPT AS SET FORTH BELOW);
PROVIDED, HOWEVER, THAT SUCH COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE
INDEMNIFIED PERSON.  NOTWITHSTANDING THE GUARANTOR’S ELECTION TO APPOINT COUNSEL
TO REPRESENT THE GUARANTOR IN AN ACTION, THE INDEMNIFIED PERSON SHALL HAVE THE
RIGHT TO EMPLOY SEPARATE COUNSEL (INCLUDING LOCAL COUNSEL), AND THE GUARANTOR
SHALL BEAR THE REASONABLE FEES, COSTS AND EXPENSES OF SUCH SEPARATE COUNSEL IF
(I) THE USE OF COUNSEL CHOSEN BY THE GUARANTOR TO REPRESENT THE INDEMNIFIED
PERSON WOULD PRESENT SUCH COUNSEL WITH A CONFLICT OF INTEREST, (II) THE ACTUAL
OR POTENTIAL DEFENDANTS IN, OR TARGETS OF, ANY SUCH ACTION INCLUDE BOTH THE
INDEMNIFIED PERSON AND THE GUARANTOR AND THE INDEMNIFIED PERSON SHALL HAVE
REASONABLY CONCLUDED THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT AND/OR
OTHER INDEMNIFIED PERSON(S) WHICH ARE DIFFERENT FROM OR ADDITIONAL TO THOSE
AVAILABLE TO THE GUARANTOR, (III) THE GUARANTOR SHALL NOT HAVE EMPLOYED COUNSEL
SATISFACTORY TO THE INDEMNIFIED PERSON TO REPRESENT THE INDEMNIFIED PERSON
WITHIN A REASONABLE TIME AFTER NOTICE OF THE INSTITUTION OF SUCH ACTION OR
(IV) THE GUARANTOR SHALL AUTHORIZE THE INDEMNIFIED PERSON TO EMPLOY SEPARATE
COUNSEL AT THE EXPENSE OF THE GUARANTOR.  THE GUARANTOR WILL NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PERSONS, SETTLE OR COMPROMISE OR
CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY PENDING OR THREATENED
CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION OR
CONTRIBUTION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT THE INDEMNIFIED PERSONS ARE
ACTUAL OR POTENTIAL PARTIES TO SUCH CLAIM OR ACTION) UNLESS SUCH SETTLEMENT,
COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED
PERSON FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION, SUIT OR PROCEEDING.


 


SECTION 7.3.           COMPENSATION; REIMBURSEMENT OF EXPENSES. THE GUARANTOR
AGREES:


 


(A)           TO PAY TO THE GUARANTEE TRUSTEE FROM TIME TO TIME SUCH
COMPENSATION FOR ALL SERVICES RENDERED BY IT HEREUNDER AS THE PARTIES SHALL
AGREE TO FROM TIME TO TIME (WHICH COMPENSATION SHALL NOT BE LIMITED BY ANY
PROVISION OF LAW IN REGARD TO THE COMPENSATION OF A TRUSTEE OF AN EXPRESS
TRUST); AND


 


(B)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TO REIMBURSE THE
GUARANTEE TRUSTEE UPON REQUEST FOR ALL REASONABLE EXPENSES, DISBURSEMENTS AND
ADVANCES INCURRED OR MADE BY IT IN ACCORDANCE WITH ANY PROVISION OF THIS
GUARANTEE (INCLUDING THE REASONABLE COMPENSATION AND THE EXPENSES AND
DISBURSEMENTS OF ITS AGENTS AND COUNSEL), EXCEPT ANY SUCH EXPENSE, DISBURSEMENT
OR ADVANCE AS MAY BE ATTRIBUTABLE TO ITS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

For purposes of clarification, this Section 7.3 does not contemplate the payment
by the Guarantor of acceptance or annual administration fees owing to the
Guarantee Trustee for services to be provided by the Guarantee Trustee under
this Guarantee or the fees and expenses of the Guarantee Trustee’s counsel in
connection with the closing of the transactions contemplated by this Guarantee. 
The provisions of this Section 7.3 shall survive the resignation or removal of
the Guarantee Trustee and the termination of this Guarantee.

 

13

--------------------------------------------------------------------------------


 


ARTICLE VIII

 


MISCELLANEOUS


 


SECTION 8.1.           SUCCESSORS AND ASSIGNS. ALL GUARANTEES AND AGREEMENTS
CONTAINED IN THIS GUARANTEE SHALL BIND THE SUCCESSORS, ASSIGNS, RECEIVERS,
TRUSTEES AND REPRESENTATIVES OF THE GUARANTOR AND SHALL INURE TO THE BENEFIT OF
THE HOLDERS OF THE CAPITAL SECURITIES THEN OUTSTANDING.  EXCEPT IN CONNECTION
WITH ANY MERGER OR CONSOLIDATION OF THE GUARANTOR WITH OR INTO ANOTHER ENTITY OR
ANY SALE, TRANSFER OR LEASE OF THE GUARANTOR’S ASSETS TO ANOTHER ENTITY, IN EACH
CASE, TO THE EXTENT PERMITTED UNDER THE INDENTURE, THE GUARANTOR MAY NOT ASSIGN
ITS RIGHTS OR DELEGATE ITS OBLIGATIONS UNDER THIS GUARANTEE WITHOUT THE PRIOR
APPROVAL OF THE HOLDERS OF AT LEAST A MAJORITY IN LIQUIDATION AMOUNT OF THE
CAPITAL SECURITIES.


 


SECTION 8.2.           AMENDMENTS. EXCEPT WITH RESPECT TO ANY CHANGES THAT DO
NOT ADVERSELY AFFECT THE RIGHTS OF HOLDERS OF THE CAPITAL SECURITIES IN ANY
MATERIAL RESPECT (IN WHICH CASE NO CONSENT OF HOLDERS WILL BE REQUIRED), THIS
GUARANTEE MAY BE AMENDED ONLY WITH THE PRIOR APPROVAL OF THE HOLDERS OF NOT LESS
THAN A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES.  THE PROVISIONS
OF THE DECLARATION WITH RESPECT TO AMENDMENTS THEREOF APPLY TO THE GIVING OF
SUCH APPROVAL.


 


SECTION 8.3.           NOTICES. ALL NOTICES PROVIDED FOR IN THIS GUARANTEE SHALL
BE IN WRITING, DULY SIGNED BY THE PARTY GIVING SUCH NOTICE, AND SHALL BE
DELIVERED, TELECOPIED OR MAILED BY FIRST CLASS MAIL, AS FOLLOWS:


 


(A)           IF GIVEN TO THE GUARANTEE TRUSTEE, AT THE GUARANTEE TRUSTEE’S
MAILING ADDRESS SET FORTH BELOW (OR SUCH OTHER ADDRESS AS THE GUARANTEE TRUSTEE
MAY GIVE NOTICE OF TO THE HOLDERS OF THE CAPITAL SECURITIES AND THE GUARANTOR):

 

U.S. Bank National Association
225 Asylum Street, Goodwin Square
Hartford, Connecticut  06103
Attention:  Corporate Trust Services Division
Telecopy:  860-241-6889

 

With a copy to:

 

U.S. Bank National Association
1 Federal Street - 3rd Floor
Boston, Massachusetts  02110
Attention:  Paul D. Allen, Corporate Trust Services Division
Telecopy:  617-603-6665


 


(B)           IF GIVEN TO THE GUARANTOR, AT THE GUARANTOR’S MAILING ADDRESS SET
FORTH BELOW (OR SUCH OTHER ADDRESS AS THE GUARANTOR MAY GIVE NOTICE OF TO THE
HOLDERS OF THE CAPITAL SECURITIES AND TO THE GUARANTEE TRUSTEE):

 

First Regional Bancorp
1801 Century Park East, Suite 800
Los Angeles, California 90067-2302
Attention:  Thomas McCullough
Telecopy:  310-552-1772

 

14

--------------------------------------------------------------------------------


 


(C)           IF GIVEN TO ANY HOLDER OF THE CAPITAL SECURITIES, AT THE ADDRESS
SET FORTH ON THE BOOKS AND RECORDS OF THE ISSUER.

 

All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid, except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.

 


SECTION 8.4.           BENEFIT. THIS GUARANTEE IS SOLELY FOR THE BENEFIT OF THE
BENEFICIARIES AND, SUBJECT TO SECTION 2.1(A), IS NOT SEPARATELY TRANSFERABLE
FROM THE CAPITAL SECURITIES.

 

Section 8.5.           Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

Section 8.6.           Counterparts. This Guarantee may be executed in one or
more counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same instrument.

 

Section 8.7            Separability. In case one or more of the provisions
contained in this Guarantee shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Guarantee, but this Guarantee
shall be construed as if such invalid or illegal or unenforceable provision had
never been contained herein.

 

Signatures appear on the following page

 

15

--------------------------------------------------------------------------------


 

THIS GUARANTEE is executed as of the day and year first above written.

 

 

 

FIRST REGIONAL BANCORP, as Guarantor

 

 

 

 

 

By:

/s/ Thomas McCullough

 

 

 

Name:  Thomas McCullough

 

 

Title:  Corporate Secretary

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as
Guarantee Trustee

 

 

 

By: 

/s/ Paul D. Allen

 

 

 

Name:  Paul D. Allen

 

 

Title:  Vice President

 

16

--------------------------------------------------------------------------------